            Case 2:17-cv-04351-JS Document 31-2 Filed 04/04/19 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF PENNSYLVANIA


  VIJAY MURUGESH ADAIKKAPPAN,

                          Plaintiff,

                  v.                                           C.A. No. 2:17-cv-04351-JS

  LIFE INSURANCE COMPANY OF NORTH
  AMERICA,

                          Defendant.




                         DECLARATION OF DANIEL M. McLEAN


       Daniel M. McLean, Esquire, hereby declares under penalty of perjury as follows:

       1.       I am an attorney. I have been licensed to practice in the Commonwealth of

Pennsylvania since 2004. I am admitted to practice in Federal Court in the Eastern and Middle

Districts of Pennsylvania.

       2.       I graduated from Widener University Delaware School of Law in 2004. I wrote

onto membership in the leading law review publication while there. I had a summer clerkship at

the Delaware Office of the Public Defender.

       3.       To help pay for law school (extended division) I worked for four years full-time as

a Records Clerk at the law firm of Young, Conaway, Stargatt & Taylor LLP in Wilmington,

Delaware. The firm billed for my work at a rate below that of its Paralegals. Therein, I developed

familiarity with the rigors and demands of billable hour record-keeping at that excellent firm, as




                                                 1
              Case 2:17-cv-04351-JS Document 31-2 Filed 04/04/19 Page 2 of 6




well as daily exposure to Delaware corporate law and securities/shareholder derivative lawsuit

litigation.

        4.        Upon admission to the Supreme Court of Pennsylvania in 2004, I was hired by

Hudson Legal Group of Philadelphia, Pennsylvania to begin full-time work for their client law

firms, performing e-discovery document review for them.

        5.        To the best of my knowledge, the law firms would bill their clients for my work.

To the best of my knowledge, the law firms found the use of contracted Document Review

Attorneys to be a profitable endeavor for them. I was never privy to the rates the law firms charged

their clients for my work. Presumably, the law firms would bill their clients for my work at a rate

somewhere between their junior Associate Attorney rate, and their Paralegal rate.

        6.        In that capacity, I worked full-time in Philadelphia for Morgan, Lewis & Bockius

LLP (twice), Pepper Hamilton LLP, Davis Polk & Wardwell LLP, and most significantly, more

than seven (7) years for Dechert LLP. My total time as a full-time Document Review Attorney at

all of these firms amounted to eight (8) years. The work at Dechert LLP was through Hudson Legal

Group. Work at the non-Dechert LLP firms was through other similar agencies.

        7.        At all law firms, there were reasonable but sometimes challenging productivity

expectations. At all firms, conflict checks were mandatory in all cases before I could commence

work for the firm, to ensure no conflict between the firm and the client.

        8.        The vast majority of work at Dechert LLP was for a large pharmaceutical company

client. Large-scale litigation had erupted after market withdrawal of a blockbuster medication, with

potential exposure to the pharmaceutical company counted in terms of billions of dollars. Exposure

was not just for product liability, though that was primary. Potential exposure was also for ERISA

and employment law issues, including executive compensation issues, securities and



                                                  2
            Case 2:17-cv-04351-JS Document 31-2 Filed 04/04/19 Page 3 of 6




shareholder/director derivative liability with associated EDGAR filings review, potential criminal

liability, and numerous efforts by State Attorneys General to recoup Medicaid expenditures.

       9.       I have personally known Plaintiff since 2009. I have previously successfully

assisted Plaintiff with a landlord/tenant dispute. I have assisted Plaintiff with his dispute with

Defendant since 2016, when Defendant’s “STD Gatekeeper” attempted the rescission of all Short-

Term Disability benefits at Week 24 (of 26) of the claim, though Defendant knew of Plaintiff’s

work schedule since at least Week 2 of the claim, an act deemed unreasonable and rejected by

Plaintiff’s employer McKesson, who was the payor and appeal arbiter under the Short-Term

Disability policy.

       10.      In October 2012, I was hired by Executive Health Resources (“EHR") in Newtown

Square, Pennsylvania as a Regulatory Research Attorney. EHR was, and remains, a subsidiary of

Optum, Inc., which is a subsidiary of UnitedHealth Group, Inc. The job title was later rebranded

to Regulatory Affairs Attorney. EHR has since been rebranded to Optum Physician Advisor

Solutions, part of the Optum360 division of Optum, Inc.

       11.      The crux of the work at EHR involved assisting the company’s approximately 3,000

client hospitals in claim denial disputes with Medicare. At its peak, EHR managed over one billion

dollars in client hospital claim denials. My work there involved daily medical record review, daily

appeal writing, and frequent hearings and argument before Federal Administrative Law Judges,

wherein Medicare was aggressively represented by Associate General Counsels of Medicare

federal contractors, many of whom held a direct or indirect contingency fee interest in upholding

the Medicare claim denial.

       12.      EHR billed its client hospitals $500.00 per written appeal to the Medicare Appeals

Council. I was given a productivity metric of 80 minutes per appeal, on average. This means that



                                                3
          Case 2:17-cv-04351-JS Document 31-2 Filed 04/04/19 Page 4 of 6




EHR billed my services to client hospitals at a rate of $385.00 per hour. I wrote hundreds of these

appeals while employed there.

       13.       Ultimately, Medicare began offering settlements to hospitals. It eventually became

clear to the leadership at Medicare, after my development and submission of the appeals briefs

there, that it would be unwise for Medicare to continue to deny the claims that had been denied,

because it would likely not go well for the government should the hospitals choose to assert their

right to judicial review in Federal Court in a significant way. I played a significant role in getting

Medicare to settle their claim denials. The settlements were worth a couple billion dollars, to

thousands of affected hospitals. Ultimately, my success for the client hospitals was not adequately

recognized by the Fortune 6 (six) employer, and I have left that employment to pursue better

opportunities.

       14.       Here, in this case, given my pharmaceutical and hospital-based legal experience, I

brought a substantial amount of medical/legal experience to the litigation, countering the

contention that “no acute distress” somehow meant perfectly well and not at all disabled.

Additionally, prior legal experience with EDGAR and securities law helped me discover that the

Appointment of Claim Fiduciary (ACF) could not have been backdated to the LTD Policy, because

this LTD Policy didn’t exist when this undated ACF allegedly was signed on behalf of Defendant

(see, Plaintiff’s Response Brief).

       15.       As noted above, I have 14 years of full-time experience as an attorney in the greater

Philadelphia region. A significant degree of litigation skill was necessary to bring this lawsuit to a

favorable outcome, particularly when considering that three attorneys from a large law firm

appeared on the record as opposing counsel in this matter, and when considering the inherently

uphill battle posed by the application of a deferential “abuse of discretion” or “arbitrary and



                                                   4
          Case 2:17-cv-04351-JS Document 31-2 Filed 04/04/19 Page 5 of 6




capricious” standard of review that effectively tilts the legal scale at the outset in favor of the

Defendant.

       16.     There was no contingency fee arrangement of any sort in this case between myself

and Plaintiff. I endeavored to represent Plaintiff solely on the basis of receiving an award of

attorney fees, if the representation were successful and if such an award were granted.

       17.     The Community Legal Services (“CLS”) of Philadelphia fee schedule is a well-

respected, objective barometer of reasonable attorney rates in the Philadelphia region. CLS

provides a fee schedule for what CLS would charge if awarded attorney fees. For attorneys with

11-15 years of experience, CLS indicates $375-$450 per hour is an appropriate hourly rate range.

Thus, an attorney fee rate of $425.00 per hour in this case is reasonable by objective, well-accepted

local market standards.

       18.     The time spent litigating in this matter, including reviewing the 1277-page

Administrative Record, investigating the Defendant’s assertions, communicating with my client

(for whom English is a second language—he speaks Tamil at home with his wife—and achieving

success for my client this case against a recalcitrant insurer who determined to put my legal skills

to the test, was reasonable and necessary under the circumstances of this case, and is documented

in detail in the attached time sheets, also exhibited with this motion and memorandum.




Dated: _________________                      By: _____________________________________
                                                     Daniel M. McLean, Esquire




                                                 5
Case 2:17-cv-04351-JS Document 31-2 Filed 04/04/19 Page 6 of 6
